 0In the Matter of RIEGELPAPER CORPORATIONandPAPER WORKERSORGANIZING COMMITTEE, CIOCase No. 4-R-1734.-Decided August 25, 1945Herr and Fisher, by Mr. Lloyd Fisher,of Flemington, N. J., for theCompany.Mr. William Sheer,of Philadelphia, Pa., for the Union.Mr. Harry Nathanson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Paper Workers Organizing Commit-tee, CIO, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofRiegel Paper Corporation, Milford, New Jersey, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Eugene M. Purver, TrialExaminer.The hearing was held at Easton, Pennsylvania, on June4, 1945.The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidelice bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entirerecord in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYRiegel Paper Corporation, a New Jersey corporation, is engagedin the manufacture of paper and paper products at its plants in Mil-ford, Riegelsville, Hughesville, and Warren Glen, New Jersey.Dur-ing the year 1944, the Company used approximately 100,000 tons ofraw materials which included pulp, waste paper, fibrous material, and63 N. L. R. B., No. 84.538 RIEGEL PAPER CORPORATION539chemicals, and more than 90 percent of which was shipped to theCompany's plants from points outside the State of New Jersey.Forthe same period the Company sold approximately $16,150,000 worth ofits products, about 72 percent of which was shipped to points outsidethe State of New Jersey.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDPaper Workers Organizing Committee, affiliated with the Congressof Industrial Organizations, is a labor organization admitting tomembership employees of the, Company.III.THIQUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain employees at its Milfordplant until the Union has been certified by the Board in an appropriateunit.The Company contends that no election should be held at this timebecause it is now "facing a third election in 4 years."We find nomerit in this contention, inasmuch as the last election among theMilford employees was held on March 29, 1944,1 more than 1 year ago,and a statement of a Board agent, introduced into evidence at thehearing, indicates that the Union now represents a substantial numberof employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9,(c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union desires a unit consisting of all production and mainte-nance employees at the Company's Milford plant, excluding office cler-icalworkers, supervisors, foremen, and executives.The Companyagrees that the categories of employees sought by the Union are appro-priate, but contends that the unit should include the employees of allfour of its plants.In the last proceeding affecting the Company's employees 3 theUnited sought the identical unit now petitioned for by the Union, and1 SeeMatter of Riegel Paper Corporation,55 N. L.R. B. 358. There,the employeesvoted against representation by United Paper, Novelty&Toy Workers International Union,herein called the United,the only labor organization on the ballot.2The Field Examiner reported that the Union submitted 293 authorization cards andthat there were 800 employees in the alleged appropriate unit.3 See footnote1, supra. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company took the same position it presently advances.Neverthe-less, initsDecision and Direction of Election in that case the Boardstated :The plants are located within a few miles of each other.Eachhas its own supervisor who may discharge employees and whooccasionally hires employees, although the personnel office for thefour plants is located at the Milford plant.Top managementof the Company exercises control over all plants, and its New YorkOffice handles purchases, sales, accounting and traffic for allplants.All plants are served by a chief electrician and a chiefengineer, and the Company's power line connects each mill to theothers.The work done in each of the plants is similar and someproducts are sent from one to another for finishing.However,the Milford plant, which is considerably larger than any of theother three, would be able to operate independently of the othersin the event of their cessation of operation.The [United] has made no attempt to organize any but the Mil-ford plant, and contends that the employees of that plant shouldnot be denied the benefits of organization because the other plantshave not been organized. The record shows that in 1941 the Com-pany and an A. F. of L. union entered into a consent electionagreement which applied only to the Milford plant, and that onDecember 3, 1943, the Company and the [United] requested theBoard to conduct an election among the employees of the Milfordplant.The Company asserts, however, that it has since reversedits position because, among other reasons, it recently learned ofcertain cases in which the Board has held in accordance with itscontention of the present case.The cases cited by the Companyare not controlling here.In view of the above circumstances, we conclude that the unitsought by the [United] is appropriate for collective bargaining atthe present time.This conclusion will not, however, preclude afinding atsomelater date that a larger and more inclusive unit'is then appropriate.Evidence adduced at the hearing in the instantcase revealssubstan-tially thesame facts4The Union,as successorto the United, contin-ued the attempts to obtain representation of only the employees of theMilford plant.We note, moreover, that there is practically no inter-change between the production and maintenance employees of the Mil-ford plant and those of the other three plants. Thus, we are persuadedthat the unit sought by the Union is appropriate.* At the hearing in this proceeding,company witnesses testified that the War ProductionBoard, the Office of Price Administration,the War Manpower Commission,and other gov-ernmental agencies regarded the Company's four plants as a single unit. Their criteria arenecessarily different from those of this Board, which operates under a specific statute. RIEGEL PAPER CORPORATION541We find that all production and maintenance employees of the Com-pany's Milford, New Jersey, plant, excluding office clerical workers,supervisors, foremen, executives, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Riegel Paper Cor-poration, Milford, New Jersey, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fourth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Paper Workers Or-ganizing Committee, CIO, for the purposes of collective bargaining.